Case 2:16-cv-06599-JGB-E Document 141 Filed 02/23/21 Page 1 of 1 Page ID #:3755




                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

  Case No.       EDCV 16-6599 JGB (Ex)                                Date February 23, 2021
  Title Guillermo Robles v. Domino’s Pizza, LLC



  Present: The Honorable         JESUS G. BERNAL, UNITED STATES DISTRICT JUDGE


                MAYNOR GALVEZ                                          Not Reported
                  Deputy Clerk                                        Court Reporter


     Attorney(s) Present for Plaintiff(s):                Attorney(s) Present for Defendant(s):
                  None Present                                         None Present


  Proceedings:      Order (1) GRANTING Plaintiff’s Motion for Leave to File Joint
                    Stipulation (Dkt. No. 136); and (2) VACATING the March 1, 2021
                    Hearing (IN CHAMBERS)

         Before the Court is the Motion of Plaintiff Guillermo Robles (“Plaintiff”) for Leave to
 File a Joint Stipulation. (“Motion,” Dkt. No. 136.) The Court finds the Motion appropriate for
 resolution without a hearing. See Fed. R. Civ. P. 78; L.R. 7-15. After considering the papers filed
 in support of and in opposition to the Motion, the Court GRANTS the Motion and reopens
 discovery for the sole purpose of litigating whether Plaintiff should be allowed to seek additional
 documents and deposition testimony as requested in the Joint Stipulation. (“Draft Joint
 Stipulation,” Dkt. No. 136-3.) Both parties may revise the Draft Joint Stipulation, per
 Defendant’s request. (“Opposition,” Dkt. No. 138, at 23 n. 6.) The Magistrate Judge shall
 consider whether Plaintiff should be allowed to conduct additional discovery; if the Magistrate
 Judge grants the request, the discovery, including any potential deposition, shall conclude no
 later than 30 days after the Magistrate Judge’s determination. The Court vacates the hearing set
 for March 1, 2021.

 IT IS SO ORDERED.




  Page 1 of 1                       CIVIL MINUTES—GENERAL                  Initials of Deputy Clerk NP
